BRYAN SCHRODER
United States Attorney

ANDREA T. STEWARD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Aunnie.Steward@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )     No. 3:20-cr-00034-SLG-MMS
                                              )
                          Plaintiff,          )     COUNTS 1-3:
                                              )     LACEY ACT VIOLATIONS
          vs.                                 )       Vio. 16 U.S.C. '' 3372(a)(1);
                                              )     3373(d)(1)(B)
  WALTER EARL,                                )
                                              )     COUNT 4:
                          Defendant.          )     TAX EVASION
                                              )     Vio. 26 U.S.C. ' 7201
                                              )
                                              )
                                              )


                                       I N FORMATION

       The United States Attorney charges that:

                                GENERAL ALLEGATIONS

       At all times material to this Information:




      Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 1 of 6
1.     The defendant, Walter Earl, was the owner of the Antique Gallery, located on

Fourth Avenue, in Anchorage, Alaska.

2.     As part of his business, the defendant routinely trafficked in the purchase and

retail sale of illegal walrus ivory including sales of the skull and tusks together as a head

mount. As part of his business, the defendant bought walrus ivory from sellers knowing

it was illegal for him to do so and then, for many years, illegally sold the walrus ivory at

a significant profit through the Antique Gallery.

3.     In addition to the foreging, the defendant also willfully evaded paying all taxes

due and owing on the income he earned at the Antique Gallery, including income earned

from the illegal wildlife sales.

                                         Lacey Act

4.     The Lacey Act makes it unlawful, among other things, to knowingly engage in

conduct that involves the sale or purchase of, the offer of sale or purchase of, or the intent

to sell or purchase, wildlife with a market value in excess of $350.00, by transporting,

selling, receiving, acquiring or purchasing wildlife, knowing that the wildlife was taken,

possessed, transported, or sold in violation of, or in a manner unlawful under the laws of

the United States, pursuant to 16 U.S.C. ' 3372(a)(1) and 16 U.S.C. ' 3373(d)(1)(B).

                             Marine Mammal Protection Act

5.     Under the Marine Mammal Protection Act (MMPA), it is unlawful for any person

to transport, purchase, sell, or offer to purchase or sell any marine mammal, marine

mammal part, or marine mammal product for any purpose other than public display,

scientific research, or enhancing the survival of a species. 16 U.S.C. ' 1372(a)(4)(B).
                                         Page 2 of 6

       Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 2 of 6
Under the MMPA, Amarine mammal@ includes the Pacific Walrus (Odobenus rosmarus).

16 U.S.C. ' 1362(6). AMarine mammal product@ includes Aany item of merchandise

which consists, or is composed in whole or in part, of any marine mammal@ which

includes walrus skulls and tusks sold together as a head mount. 16 U.S.C. ' 1362(7).

6.      The MMPA permits the take of marine mammals and the possession of their parts

only to those Alaska native groups designated in the Act. The MMPA allows the sale of

unaltered marine mammal parts when transacted between Alaskan natives, or between an

Alaskan native and a registered agent permittee with United States Fish and Wildlife

Service. 50 C.F.R. ' 18.23. The MMPA does not apply to marine mammal parts or

products taken or created prior to the passage of the Act in 1972.

7.      None of the walrus head mounts referenced in this Information were handcrafted

by an Alaskan Native or sold by a registered agent. Additionally, all of the walrus head

mounts referenced in this Information were taken after the enactment of the MMPA in

1972.

                                        Tax Evasion

8.      It is a violation of 26 U.S.C. ' 7201 to willfully attempt to evade any federal

income tax or the payment of such tax.

                                         COUNT 1:

9.      Paragraphs 1-7 are re-alleged here.

10.     On or about October 2, 2017, the defendant, Walter Earl, did knowingly sell

wildlife with a market value in excess of $350.00, to wit: a walrus (Odobenus rosmarus)

head mount for $2,500, knowing that the walrus head mount had been purchased and sold
                                         Page 3 of 6

        Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 3 of 6
in a manner unlawful under the laws of the United States, specifically, the Marine

Mammal Protection Act, 16 U.S.C. ' 1372(a)(4)(B).

      All of which is in violation of Title 18, United States Code, Sections 3372(a)(1)

and 3373(d)(1)(B).

                                       COUNT 2:

11.   Paragraphs 1-7 are re-alleged here.

12.   On or about August 28, 2017, the defendant, Walter Earl, did knowingly sell

wildlife with a market value in excess of $350.00, to wit: a walrus (Odobenus rosmarus)

head mount for $9,500, knowing that the walrus head mount had been purchased and sold

in a manner unlawful under the laws of the United States, specifically, the Marine

Mammal Protection Act, 16 U.S.C. ' 1372(a)(4)(B).

      All of which is in violation of Title 18, United States Code, Sections 3372(a)(1)

and 3373(d)(1)(B).

                                       COUNT 3:

13.   Paragraphs 1-7 are re-alleged here.

14.   On or about August 12, 2017, the defendant, Walter Earl, did knowingly sell

wildlife with a market value in excess of $350.00, to wit: a walrus (Odobenus rosmarus)

head mount for $5,500, knowing that the walrus head mount had been purchased and sold

in a manner unlawful under the laws of the United States, specifically, the Marine

Mammal Protection Act, 16 U.S.C. ' 1372(a)(4)(B).




                                       Page 4 of 6

      Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 4 of 6
       All of which is in violation of Title 18, United States Code, Sections 3372(a)(1)

and 3373(d)(1)(B).

                                         Count 4:

15.    Paragraphs 1-3 and 8 are re-alleged here.

16.    For the tax year 2015, the defendant, Water Earl, a resident of Anchorage, Alaska

received taxable income, upon which there was income tax due and owing to the United

States of America. Knowing the foregoing facts and failing to make an income tax return

on or before April 15, 2016, as required by law, to any proper officer of the Internal

Revenue Service, and to pay the income tax to the Internal Revenue Service, the

defendant, from on or about January 1, 2015, through on or about December 31, 2015, in

the District of Alaska and elsewhere, willfully attempted to evade and defeat income tax

due and owing by him to the United States of America, for the tax year 2015, by

committing the following affirmative acts all of which was done to avoid creating records

of revenue and income:

              a) the defendant instructed his employees not to report the income they
                 earned from him,

              b) the defendant intentionally kept inadequate business records,

              c) the defendant conducted business transactions in cash, and

              d) the defendant structured business transactions at the bank totaling
                 approximately $600,000 so as to avoid reporting requirements.

       All of which is in violation of Title 26, United States Code, Sections7201.

//

//
                                        Page 5 of 6

      Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 5 of 6
RESPECTFULLY submitted this 23 day of April, 2020, at Anchorage, Alaska.


                                     BRYAN SCHRODER
                                     United States Attorney


                                     s/Andrea T. Steward
                                     ANDREA T. STEWARD
                                     Assistant United States Attorney
                                     United States of America




                             Page 6 of 6

Case 3:20-cr-00034-SLG-MMS Document 1 Filed 04/23/20 Page 6 of 6
